Case 1:21-cv-00604-JPW Document 1-4 Filed 04/01/21 Page 1 of 4




          EXHIBIT C
        Case 1:21-cv-00604-JPW Document 1-4 Filed 04/01/21 Page 2 of 4




                           Mahler Law Firm
                1043 Wyoming Ave, Forty Fort, PA 18704
                         Phone 570.718-1118 Fax 570.718.1119




                                              November 30, 2018
Kevin D. Waitt
7450 W. 130th St. Suite 140
Overland Park, Kansas 66213

VIA EMAIL: kwait@hrklaw.com


      RE: KELLY MAHLER - CONTRACT ISSUES


Dear Kevin:

      I represent Kelly Mahler relating to two books that she has worked with
AAPC Publishing (AAPC). It is my understanding that you represent AAPC for
Serdar Marun.

        I am reaching out to you to attempt to discuss my client’s desire to have her
two contracts with AAPC terminated and released. As I am sure you are aware,
AAPC has undergone significant changes in the last several months of which my
client does not have confidence in AAPC’s ability to market and publish her works
in the future. My client currently desires to self publish the books once the contracts
are terminated.

       In discussing the issue with my client, my client has received only minimal
royalties over the past few years relating to the above referenced contracts. The
contracts in question are for the Interoception Book and the Interoception
Assessment book. The contracts I am referencing are dated September 25, 2015
and March 10, 2016, respectively.

      My client has been upfront with AAPC on her concerns that AAPC has not
taken all of the contractual steps to properly market and publish her books both
       Case 1:21-cv-00604-JPW Document 1-4 Filed 04/01/21 Page 3 of 4




before and after the current issues that plague AAPC after it had terminated almost
all of its staff and management.

      The issues are as follows:
      1. Out of stock:
            a. Interoception Book: In violation of the above referenced contracts,
               the Interoception Book was out of stock for most of September -
               November 2018 on Amazon and was even out of stock with AAPC
               from 10-23 to 11-6-2018. Further, my client was contacted by
               certain distributor’s in Canada that complained to my client that
               AAPC had not fulfilled their orders, including almost 70 books that
               were not delivered and were listed as back ordered for over 3 weeks.
               Additionally, your client attempted to publish my client’s book in
               .pdf format, which tends to result in customers sharing the book in
               a format that can lead to unauthorized copying without purchase.
            b. Interoception Assessment: In violation of the above referenced
               contracts, the Interoception Assessment was out of stock with
               AAPC from 10-23 to 11-14-2018.
            c. My client has received other client complaints regarding the lack of
               ability to fulfill orders timely. My client contacted Mr. Marun by
               phone and email informing him directly of the issues. He replied
               that the issues were being addressed. However, the issues have
               continued to date.
      2. Marketing --
            a. Conferences: My client attended AAPC recommended conferences
               where AAPC both failed to attend, leaving a table empty and
               without stocking books and at another conference failed to have
               books available for purchase at the table.
            b. My client’s works are to be advertised by AAPC using best efforts.
               My client has consistently requested AAPC to advertise and market
               her books. Instead, it is my client’s own activities, including her
               own online, social media and speaking engagements that have
               driven the sales.

             My client has voiced her concerns over the plans for her books and
      marketing. In September 2018, after AAPC terminated all of the personnel
      that my client was then working with on her books, she voiced her concerns
      directly to Mr. Marun. The answer was that AAPC was in the process of
      writing a general marketing plan and then was going to provide individualized
      marketing plans. The initial concerns that AAPC did not have a marketing
         Case 1:21-cv-00604-JPW Document 1-4 Filed 04/01/21 Page 4 of 4




    plan using best efforts were thereby confirmed as Mr. Marun in essence
    admitted that the Company did not have either a general or individualized
    marketing plan for my client’s books. Further, since that date, neither a
    general nor an individualized marketing plan has been forthcoming.

           AAPC is in material breach of the contracts. The contracts provide
    that AAPC is to use its best efforts to keep the market supplied, which it has
    failed to do, not only on the major book publishing platform provided by
    Amazon, but also on AAPC’s own online retail selling platform. The contracts
    provide that AAPC is to use best efforts to market the books and AAPC has
    failed to do so by not attending its own recommended conferences, placing
    the books in .pdf format, providing limited and non-existent online and social
    media marketing, failing to have individualized or a general marketing plan,
    and failing to maintain proper stock of books with major online distributors
    and retailers. My client desires AAPC to forego the costs involved in disputing
    the matter by releasing my client of the contracts which will allow her to self
    publish the books. It is the holiday season and my client hopes the release
    will occur quickly so she may position her books for sale.
           My client cannot wait for AAPC to fix their internal issues. I believe
    she has been more than patient over the last few months, but at this time, my
    client seeks to move in a different direction. Please advise what will be
    required to transition the publishing rights and advise of any pre-published
    books that may yet remain to be sold.
           Based on my understanding of the sales volume as indicated on my
    client’s royalties, the books in question have not generated significant sales
    volumes and we believe that is indicative of the failure of AAPC to properly
    market and publish the books.
           I request a response within the next five (5) days as to whether AAPC
    will agree to mutually terminate the contract without dispute.

                                           Sincerely,



                                           ERIC N. MAHLER
ENM/rl
encl.
